Title: To James Madison from Thomas Auldjo, 27 July 1807
From: Auldjo, Thomas
To: Madison, James



Sir
Cowes 27 July 1807

I have the honour to inform you that the United States Ship of War the Wasp having Conveyed & landed Mr. Purviance at Portsmouth is now in this road in her way to the Westward as soon as the wind will permit.  My best assistance has, & shall be afforded to this Ship while She remains here.
The account of American Ships detained by British Cruizers & sent into this District, has been correctly sent to the Minister in London &, I am sorry to have to observe that the Number within these 3 last months has been considerable.  These Ships have been generally released but without any Compensation either for the delay, or the actual Expences incurred by coming into Port, & while such conduct subsists on the part of the Admiralty Court, the stoppage & detention of Neutral ships is easily to be accounted for.
The Crops of Corn on the ground are ripening fast, & bear good appearance.  Our harvest will begin in 10 or 14 days & we shall only want fine weather to ensure us abundance.  The present price of wheat is 9/ & 9/ 6 pr. pt. bushel, Winchester measure weighing about 60 a 61 pounds.  I am with much Respect Sir Your most Obt.& most humble Servant

Thomas Auldjo

